         Case 2:20-cv-01113-GJP Document 29 Filed 03/13/20 Page 1 of 19




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 FEDERAL TRADE COMMISSION
                  and
                                                               No. 2:20-cv-01113-GJP
 COMMONWEALTH OF
 PENNSYLVANIA

                               Plaintiffs,
                  v.

 THOMAS JEFFERSON UNIVERSITY
                  and
 ALBERT EINSTEIN HEALTHCARE
 NETWORK

                               Defendants.



                    PARTIES’ JOINT STATUS REPORT AND
            RESPECTIVE PROPOSALS FOR CASE MANAGEMENT ORDER

       Plaintiffs Federal Trade Commission (“FTC” or “Commission”) and the Commonwealth

of Pennsylvania (collectively with the FTC, “Plaintiffs”) have met and conferred with

Defendants Thomas Jefferson University and Albert Einstein Healthcare Network (collectively,

“Defendants”). The parties have reached agreement on a number of issues, primarily relating to

discovery, and respectfully submit their resolution to those matters for the Court’s review. Three

issues remain in dispute, however. In particular, the parties differ on 1) the sequencing of expert

depositions and the right to supplement expert testimony; (2) the allocation of time for certain

third-party depositions; and (3) the hearing dates and the pre-hearing schedule for the

proceeding. The matters on which the parties agree are reflected in regular font and the matters

on which the parties do not agree are reflected in bold-face type.


                                                 1
         Case 2:20-cv-01113-GJP Document 29 Filed 03/13/20 Page 2 of 19




       The parties jointly submit the following Respective Proposals for Case Management

Order. The parties have also attached for the Court’s consideration a table comparing the dates

proposed by each side. These disputed dates are left blank in the paragraphs below.1

A.     TEMPORARY RESTRAINING ORDER: The Court entered the Stipulation and

       Temporary Restraining Order on February 28, 2020.

B.     DISCOVERY

       1. Initial Disclosures. The parties will serve the other side with initial disclosures

           pursuant to Federal Rule of Civil Procedure 26(a)(1) by XX. The disclosures shall

           include the name and, if known, the address and telephone number of each individual

           likely to have discoverable information—along with the subjects of that

           information—that the disclosing party may use to support its claim or defenses in this

           action. If the parties need to supplement or correct their Rule 26(a)(1) disclosures

           during the pendency of this action, they will do so pursuant to Federal Rule of Civil

           Procedure 26(e).

       2. Fact Discovery. The parties shall complete fact discovery by XX.

       3. Pre-Trial Discovery Conference. This stipulated Order relieves the parties of their

           duty under Federal Rule of Civil Procedure 26(f) to confer about scheduling and a

           discovery plan.

       4. Third-Party Discovery. No party issuing a third-party subpoena for the production of

           documents or electronically stored information shall request a return date sooner than

           seven (7) calendar days after service. Each party shall produce all materials received

           pursuant to a third-party subpoena, and all materials received voluntarily in lieu of a


1
  The parties recognize that ongoing public health developments may affect the relevant dates in
this action and stand ready to confer with each other and the Court to modify the schedule for the
proceeding.
                                                 2
 Case 2:20-cv-01113-GJP Document 29 Filed 03/13/20 Page 3 of 19




   subpoena, including any declarations or affidavits obtained from a third party, to the

   opposing parties within two (2) business days of receiving those materials.

   Production shall occur in the format the materials were received, except that in the

   event a non-party produces documents or electronic information that are non-Bates-

   stamped, the party receiving the documents shall promptly Bates-stamp the

   documents, electronic information, or electronic media and produce them in an

   appropriate timeframe. Unless otherwise agreed or with leave of Court upon a

   showing of good cause, the parties shall produce all declarations of individuals,

   including third parties, and all letters of support, no later than fourteen days before the

   close of fact discovery.

5. Document Requests and Production. There shall be no limit on the number of

   requests for production the parties may serve. The parties shall serve any objections

   to requests for the production of documents no later than ten (10) calendar days after

   the date of service of the document requests to which they assert objections. Within

   three (3) calendar days of service of any such objections, the parties shall meet and

   confer in a good faith attempt to resolve the objections, and the parties shall also meet

   and confer with respect to any requests that may present obstacles to a production

   within the timeframe set forth below. Documents responsive to requests for

   production shall be produced on a rolling basis, and the parties shall substantially

   comply with requests for production no later than twenty (20) calendar days after the

   date of service, or after entry of this Order, whichever is later. In response to any

   document requests, the parties need not produce to each other in discovery in this

   action any documents previously produced by Defendants to either Plaintiff in the

   course of any investigation of the integration agreement between Albert Einstein

                                         3
 Case 2:20-cv-01113-GJP Document 29 Filed 03/13/20 Page 4 of 19




   Healthcare Network and Thomas Jefferson University. All documents previously

   produced by either Defendant to either Plaintiff in the course of any investigation of

   the integration agreement between Albert Einstein Healthcare Network and Thomas

   Jefferson University are deemed produced in this matter.

6. Requests for Admission. Requests for admission shall be limited to thirty (30) per

   side. The parties shall serve objections and responses to requests for admission no

   later than fourteen (14) calendar days after the date of service.

7. Interrogatories. The parties shall serve no more than twenty-five (25) interrogatories

   per side. The parties shall serve objections and responses to interrogatories no later

   than twenty-one (21) calendar days after the date of service.

8. Deadline to Issue Written Discovery to Parties. The parties shall serve document

   requests, interrogatories, and requests for admission to parties as early as practicable

   and by no later than XX.

9. Expert Reports. Plaintiffs shall serve their expert reports on XX. Defendants shall

   serve their expert reports on YY. Plaintiffs shall serve their expert rebuttal reports on

   ZZ.

   [Plaintiffs’ position: Oppose Defendants’ proposal.]

   [Defendants’ proposal: Defendants reserve the right to supplement expert

   testimony prior to the Preliminary Injunction hearing solely to contradict or

   rebut expert evidence disclosed by Plaintiffs in their rebuttal reports, consistent

   with the disclosure obligations in the Federal Rules of Civil Procedure.]

10. Expert Materials Not Subject to Discovery. Expert disclosures, including each side’s

   expert reports, shall comply with the requirements of Federal Rule of Civil Procedure

   26(a)(2), except as modified herein:

                                          4
Case 2:20-cv-01113-GJP Document 29 Filed 03/13/20 Page 5 of 19




    a) Neither side must preserve or disclose, including in expert deposition

       testimony, the following documents or materials:

            i.    any form of communication or work product shared between any of

                  the parties’ counsel and their expert(s) or consultants retained in

                  anticipation of litigation, or between any such experts themselves;

           ii.    any form of communication or work product shared between an

                  expert(s) retained in anticipation of litigation and persons assisting

                  the expert(s);

          iii.    expert’s notes, unless they are expressly relied upon and/or cited in

                  support of an opinion or fact;

          iv.     drafts of expert reports, analyses, or other work product; or

           v.     data formulations, data runs, data analyses, or any database-related

                  operations not relied upon by the expert in the opinions contained in

                  his or her final report, except as set forth in 10(b).

    b) The parties agree that they will disclose the following materials with all expert

       reports:

            i.    a list by Bates number of all documents relied upon by the testifying

                  expert(s); and copies of any materials relied upon by the expert not

                  previously produced that are not readily available publicly; and

           ii.    for any calculations appearing in the report, all data and programs

                  underlying the calculation, including all programs and codes

                  necessary to recreate the calculation from the initial (“raw”) data

                  files.




                                       5
 Case 2:20-cv-01113-GJP Document 29 Filed 03/13/20 Page 6 of 19




11. Exchange of Lists of Witnesses to Appear at Hearing.

       a) Preliminary Fact Witness Lists: The parties shall exchange preliminary party

          and third-party fact witness lists no later than 5:00 p.m. Eastern Time on XX.

          Preliminary fact witness lists shall summarize the general topics of each

          individual witness’s anticipated testimony. No more than forty (40)

          individuals may appear on either side’s preliminary fact witness list. The

          preliminary fact witness list shall include the name of the employer of each

          individual witness and a description of the responsibilities of any third-party

          witness. Each party will update its preliminary fact witness list promptly as it

          adds or deletes witnesses. Each side may add witnesses from their

          preliminary witness lists by agreement of the parties or with leave of the Court

          for good cause shown, subject to the forty (40) witness limit described above.

          The opposing parties shall have a reasonable opportunity to depose any

          witness not included on a party’s initial preliminary fact witness list but

          subsequently added thereto.

       b) Final Fact and Expert Witness Lists: The parties shall exchange final party

          and third-party fact witness lists no later than 5:00 p.m. Eastern Time on XX.

          Final fact witness lists shall summarize the general topics of each witness’s

          anticipated testimony. The preliminary and final fact witness lists shall

          represent a good faith effort to identify all witnesses the producing party

          expects that it may present at the evidentiary hearing, other than solely for

          impeachment. No more than fifteen (15) individuals may appear on either

          side’s final fact witness list. Absent agreement of the parties or leave of the

          Court for good cause shown, no witness may be included on a final witness

                                        6
 Case 2:20-cv-01113-GJP Document 29 Filed 03/13/20 Page 7 of 19




           list who was not listed on a preliminary witness list. The parties shall

           exchange expert witness lists by 5:00 p.m. Eastern Time on XX. Additional

           witnesses may be added to the final fact and expert witness lists after these

           dates only by agreement of the parties or with leave of the Court for good

           cause shown.

12. Depositions.

       a) Deposition Limits. Each side may (a) take up to 30 depositions or (b) depose

           any individual who is listed on either side’s preliminary, supplemental, or

           final witness list or who provides a declaration or letter of support, plus up to

           five (5) depositions of individuals who are not listed on any party’s witness

           list and did not provide a declaration or letter of support, whichever is greater.

           Additional depositions of fact witnesses shall be permitted only by agreement

           of the parties or by leave of the Court for good cause shown.

       b) Allocation of Time. All depositions, including depositions of fact and expert

           witnesses, shall proceed in accordance with the Federal Rules of Civil

           Procedure. Notwithstanding the Federal Rules of Civil Procedure:

               i.   [Plaintiffs’ proposal: Unless otherwise agreed, and except as

                    provided in Paragraph 12(b)(ii), each side will have three-and-a-

                    half (3.5) hours per side for cross-noticed third-party

                    depositions. Unused time in a deposition shall revert to the other

                    side.]

                    [Defendants’ proposal: For third-party witnesses who provided

                    a previous statement, the side that elicited the previous

                    statement will have one (1) hour for examination, and the side

                                         7
Case 2:20-cv-01113-GJP Document 29 Filed 03/13/20 Page 8 of 19




                 that did not elicit the previous statement will have six (6) hours

                 for examination. Unused time in a deposition shall revert to the

                 other side.]

           ii.   For party witnesses (including current and former employees) or

                 third-party witnesses retained by any party (e.g., as a consultant,

                 agent, contractor, or representative) in connection with the

                 integration agreement between Albert Einstein Healthcare Network

                 and Thomas Jefferson University, the opposing side will have seven

                 (7) hours for examination, absent agreement of the parties or leave of

                 the Court for good cause shown.

          iii.   Unless otherwise agreed or with leave of the Court upon a showing

                 of good cause, each side shall have the opportunity to depose each

                 expert witness only one (1) time.

    c) Notice. Unless otherwise agreed or with leave of Court upon a showing of

       good cause, the parties may not serve a deposition notice with fewer than

       seven (7) calendar days’ notice. The parties shall consult with each other

       prior to confirming any deposition to coordinate the time and place of the

       deposition. The parties shall use reasonable efforts to reduce the burden on

       any witness noticed for deposition and to accommodate the witness’s

       schedule. If a party serves a non-party subpoena for the production of

       documents or electronically stored information and a subpoena commanding

       attendance at a deposition, the deposition date must be at least seven (7)

       calendar days after the non-party’s compliance with the subpoena for the

       production of documents or electronically stored information.

                                     8
 Case 2:20-cv-01113-GJP Document 29 Filed 03/13/20 Page 9 of 19




       d) Deposition Designations. The parties need not designate portions of

           investigational hearings or depositions taken in the litigation. The parties

           reserve the right to object to the admissibility of any investigational hearing or

           deposition transcript, or any portion thereof.

13. Expert Depositions. Expert depositions cannot occur until at least seven (7) calendar

   days after submission of any expert’s final report.

   [Plaintiffs’ position: Oppose Defendants’ proposal.]

   [Defendants’ proposal: In addition, Defendants shall have an opportunity to

   depose Plaintiffs’ experts before their own experts are made available for

   depositions.]

   These dates shall be subject to any revision in the dates that expert reports are

   produced. Expert depositions must be completed on or before XX.

14. Discovery Uses. All discovery taken in the above-captioned litigation can be used in

   connection with the Part 3 administrative proceeding (FTC Docket No. 9392). Only

   discovery obtained by a party in the Part 3 administrative proceeding (FTC Docket

   No. 9392) prior to the close of fact discovery in this proceeding may be used as part

   of this litigation.




                                         9
     Case 2:20-cv-01113-GJP Document 29 Filed 03/13/20 Page 10 of 19




C.   MOTIONS AND BRIEFING SCHEDULE

     15. Plaintiffs will file their memorandum in support of their motion for a preliminary

        injunction by XX. This brief is not to exceed forty (40) pages.

     16. Defendants will file their opposition to the Plaintiffs’ motion for a preliminary

        injunction by XX. This brief is not to exceed forty (40) pages.

     17. Plaintiffs will file their reply memorandum in further support of their motion for a

        preliminary injunction by XX. This brief is not to exceed twenty (20) pages.

     18. Motions to seal documents or testimony identified on either party’s exhibit list for use

        at trial shall be filed by XX. Responses to motions to seal shall be filed by XX. The

        parties will not submit any reply briefs in support of motions to seal.

     19. Any motions in limine, including any Daubert motions, shall be filed by XX.

        Responses to motions in limine shall be filed by XX. The parties will not submit any

        reply briefs in support of motions in limine including reply briefs in support of

        Daubert motions.

     20. The parties’ proposed findings of fact and conclusions of law shall be submitted by

        5:00 pm Eastern Time on XX. Each side’s proposed findings of fact and conclusions

        of law shall not exceed seventy-five (75) pages.

D.   PRELIMINARY INJUNCTION EVIDENTIARY HEARING

     21. The Court has scheduled an evidentiary hearing on Plaintiffs’ motion for a

        preliminary injunction to take place from XX to YY, with closing arguments to be

        scheduled by the Court. Defendants and Plaintiffs shall split the time available at the

        hearing evenly, with direct examination of witnesses counting against the party

        conducting the direct examination and cross-examination of witnesses counting

        against the party conducting the cross-examination. Plaintiffs may reserve a portion

                                              10
     Case 2:20-cv-01113-GJP Document 29 Filed 03/13/20 Page 11 of 19




        of its time for rebuttal. All objections made at the hearing shall not count against

        either party’s time limit. Should the Court augment the time available for this

        proceeding, any additional time shall be divided equally between Plaintiffs and

        Defendants.

E.   OTHER MATTERS

     22. Service. Service of any documents not filed via ECF, including pleadings, discovery

        requests, Rule 45 subpoenas for testimony or documents, expert disclosure, and

        delivery of all correspondence, whether under seal or otherwise, shall be by electronic

        mail to the following individuals designated by each party:

                   For Plaintiffs:

                           Mark Seidman: mseidman@ftc.gov

                           James Weingarten: jweingarten@ftc.gov

                           Charles Dickinson: cdickinson@ftc.gov

                           Tracy Wertz: twertz@attorneygeneral.gov

                           Jennifer Thomson: jthomson@attorneygeneral.gov

                           Abigail Wood: awood@attorneygeneral.gov

                   For Defendants:

                           Kenneth M. Vorrasi: kenneth.vorrasi@faegredrinker.com

                           Paul H. Saint-Antoine: paul.saint-antoine@faegredrinker.com

                           Daniel J. Delaney: daniel.delaney@faegredrinker.com

                           John L. Roach, IV: lee.roach@faegredrinker.com

                           Jonathan H. Todt: jonathan.todt@faegredrinker.com

                           John S. Yi: john.yi@faegredrinker.com

                           Alison M. Agnew: alison.agnew@faegredrinker.com

                                             11
Case 2:20-cv-01113-GJP Document 29 Filed 03/13/20 Page 12 of 19




                      Leigh L. Oliver: leigh.oliver@hoganlovells.com

                      Virginia A. Gibson: virginia.gibson@hoganlovells.com

                      Robert F. Leibenluft: robert.leibenluft@hoganlovells.com

                      Stephen A. Loney, Jr.: stephen.loney@hoganlovells.com

                      Justin W. Bernick: justin.bernick@hoganlovells.com

                      Kimberly D. Rancour: kimberly.rancour@hoganlovells.com

                      Katie Hughes: kathleen.hughes@hoganlovells.com

   In the event the volume of served materials is too large for email and requires

   electronic data transfer by file transfer protocol or a similar technology, or overnight

   delivery if agreed by the parties, the serving party will telephone or email the other

   side’s principal designee when the materials are sent to provide notice that the

   materials are being served. For purposes of calculating discovery response times

   under the Federal Rules of Civil Procedure, electronic delivery shall be treated the

   same as hand delivery.

23. Answer. Defendants shall answer the complaint on or before XX.

24. Nationwide Service of Process. Good cause having been shown in view of the

   geographic dispersion of potential witnesses in this action, the parties will be allowed

   nationwide service of process of discovery and trial subpoenas pursuant to Federal

   Rule of Civil Procedure 45 and 15 U.S.C. § 23 to issue from this Court that may run

   into any other federal district requiring witnesses to attend this Court. The

   availability of nationwide service of process, however, does not make a witness who

   is otherwise “unavailable” for purposes of Federal Rule of Civil Procedure 32 and

   Federal Rule of Evidence 804 available under these rules regarding the use at trial of

   a deposition taken in this action.

                                        12
         Case 2:20-cv-01113-GJP Document 29 Filed 03/13/20 Page 13 of 19




        25. Third-Party Confidential Information. The Protective Order Concerning

             Confidentiality (“Protective Order”) shall govern discovery and production of

             Confidential Information. Any party serving discovery requests, notices, or

             subpoenas sent to a non-party shall provide the non-party with a copy of the

             Protective Order.

        26. Exhibit Lists. The parties shall exchange final exhibit lists under Federal Rule of

             Civil Procedure 26(a)(3) by 5:00 pm Eastern Time on XX. The parties shall meet and

             confer before 5:00 pm Eastern Time on YY regarding challenges to the authenticity

             or admissibilty of any documents or records.

        27. Witness Disclosure. Each side shall provide opposing counsel a list of witnesses the

             parties intend to present during the first day of the hearing, including the order in

             which the witnesses will be presented, no later than 5:00 pm Eastern Time three (3)

             calendar days prior to the first day of the evidentiary hearing. For each subsequent

             day of the hearing, each side shall provide opposing counsel a list of witnesses the

             parties intend to present, including the order in which the witnesses will be presented,

             no later than 9:00 pm Eastern Time three (3) calendar days before the witness is

             presented. A list of all exhibits anticipated to be used on direct examination of the

             particular witness will be disclosed to opposing counsel by 9:00 pm Eastern Time two

             (2) calendar days prior to the hearing day when such witness is intended to be called.2

             With prior notice and permission from the Court, witnesses may be called out of

             order in either parties’ case where necessary to accommodate the schedule of the

             witness.


2
 Parties’ joint proposal: If the Court would find it useful, the parties will provide the Court with a binder or
CD/DVD of PDFs for each day of the hearing, which shall include all direct examination exhibits pertaining to each
witness that the parties include on the list of exhibits provided to opposing counsel.

                                                       13
Case 2:20-cv-01113-GJP Document 29 Filed 03/13/20 Page 14 of 19




28. Demonstrative Exhibits. The parties shall disclose direct examination demonstrative

   exhibits and/or slide decks, if any, to opposing counsel by 9:00 pm Eastern Time two

   (2) calendar days prior to the hearing day when such demonstratives and/or slide

   decks are intended to be displayed or presented to the Court. Demonstrative exhibits

   and slide decks will not be submitted with the pre-hearing order.

29. Inadvertent Production of Privileged Material. In accordance with Federal Rule of

   Civil Procedure 16(b)(3)(B)(iv) and Federal Rule of Evidence 502(d), inadvertent

   production of documents or communications containing privileged information or

   attorney work product shall not be a basis for loss of privilege or work product of the

   inadvertently produced material, provided that the producing party notifies the

   receiving party within three (3) business days of learning of the inadvertent

   production. When a party determines that it has inadvertently produced such

   material, it will notify other parties, who will promptly return, sequester, or delete the

   protected material from their document management systems. Within two (2)

   business days of identifying inadvertently produced information or documents(s), the

   party seeking claw-back of such materials shall provide a revised privilege log for the

   identified information or documents. A party may move the Court for an order

   compelling production of the material, but such party may not assert as a gound for

   entering such an order the mere fact of inadvertent production. The party asserting

   the privilege must file its opposition under seal and submit a copy of the material in

   question for in camera review.

30. Attorney Work-Product. The parties will neither request nor seek to compel the

   production of any interview notes, interview memoranda, or recitation of information

   contained in such notes or memoranda, created by any party’s Counsel, except as

                                         14
Case 2:20-cv-01113-GJP Document 29 Filed 03/13/20 Page 15 of 19




   specified in Paragraph 10. Nothing in this Order requires the production of any

   party’s attorney work-product, confidential attorney-client communications,

   communications with or information provided to any potentially or actually retained

   expert, or materials subject to the deliberative-process privilege or any other

   privilege.

31. Electronically Stored Information. The parties agree as follows regarding the

   preservation and production of electronically stored information (“ESI”).

       a) All Parties have established litigation holds to preserve ESI that may be

           relevant to the expected claims and defenses in this action. In addition, the

           Parties have taken steps to ensure that automatic deletion systems will not

           destroy any potentially relevant information.

       b) All Parties agree that the use of Technology Assisted Review tools may assist

           in the efficient production of ESI. However, if a party desires to use such

           technologies, it shall meet and confer with the other side and negotiate in good

           faith on the reasonable use of such technology.

       c) All parties will request ESI in the form or forms that facilitate efficient review

           of ESI. In general, the parties will produce ESI according to the same ESI

           technical specifications used by Defendants in the FTC’s pre-complaint

           investigation.

32. Evidentiary Presumptions.

       a) Documents produced by non-parties from the non-parties’ files shall be

           presumed to be authentic within the meaning of Federal Rule of

           Evidence 901. Any good-faith objection to a document’s authenticity must be

           provided with the exchange of other objections to trial exhibits. If a party

                                        15
Case 2:20-cv-01113-GJP Document 29 Filed 03/13/20 Page 16 of 19




           serves a specific good-faith written objection to the document’s authenticity,

           the presumption of authenticity will no longer apply to that document and the

           parties will promptly meet and confer to attempt to resolve any objection. The

           Court will resolve any objections that are not resolved through this means or

           through the discovery process.

       b) All documents produced by a Defendant either in response to document

           requests in this litigation or in the course of the Pennslyvania Office of

           Attorney General’s or FTC’s pre-complaint investigation of the proposed

           integration agreement, FTC File No. 181-0128, or any prior FTC

           investigation, are presumed to be authentic.

       c) Any party may challenge the authenticity or admissibility of a document for

           good cause shown, and if necessary may take discovery related solely to

           authenticity or admissibility of documents.

33. Discovery Disputes. Prior to filing any discovery motions, the parties shall meet and

   confer and otherwise comply with Paragraph II.C.2 of Judge Pappert’s Policies and

   Procedures.

34. Modification of Scheduling and Case Management Order. Any party may seek

   modification of this Order for good cause, except that the parties may also modify

   discovery and expert disclosure deadlines by agreement.




                                         16
Case 2:20-cv-01113-GJP Document 29 Filed 03/13/20 Page 17 of 19
Case 2:20-cv-01113-GJP Document 29 Filed 03/13/20 Page 18 of 19
     Case 2:20-cv-01113-GJP Document 29 Filed 03/13/20 Page 19 of 19



                                        Telephone: 312-569-1000
                                        Facsimile: 312-569-3000
                                        daniel.delaney@faegredrinker.com
                                        Counsel for Defendant Thomas Jefferson
                                        University
                                        /s/Virginia A. Gibson
                                        Virginia A. Gibson (ID#32520)
                                        Stephen A. Loney, Jr. (ID#202535)
                                        HOGAN LOVELLS US LLP
                                        1735 Market Street, Floor 23
                                        Philadelphia, PA 19103
                                        Telephone: 267-675-4600
                                        Facsimile: 267-675-4601
                                        virginia.gibson@hoganlovells.com
                                        stephen.loney@hoganlovells.com
                                        Robert F. Leibenluft (Of Counsel)
                                        Leigh L. Oliver (Of Counsel)
                                        Justin W. Bernick (Of Counsel)
                                        Kimberly D. Rancour (Of Counsel)
                                        Kathleen K. Hughes (Of Counsel)
                                        HOGAN LOVELLS US LLP
                                        555 Thirteenth Street, NW
                                        Washington, D.C. 20004
                                        Telephone: 202-637-5600
                                        Facsimile: 202-637-5910
                                        robert.leibenluft@hoganlovells.com
                                        leigh.oliver@hoganlovells.com
                                        justin.bernick@hoganlovells.com
                                        kimberly.rancour@hoganlovells.com
                                        kathleen.hughes@hoganlovells.com
                                        Counsel for Defendant Albert Einstein
                                        Healthcare Network




Dated: ______________________       SO ORDERED.



                                    ___________________________
                                    Gerald John Pappert
                                    United States District Judge




                                   19
